                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     NICHOLAS DER-HACOPIAN,                            Case No. 18-cv-06726-HSG
                                   8                    Plaintiff,                         ORDER DIRECTING
                                                                                           SUPPLEMENTAL FILING IN
                                   9             v.                                        SUPPORT OF MOTION FOR
                                                                                           PRELIMINARY APPROVAL
                                  10     DARKTRACE, INC.,
                                                                                           Re: Dkt. No. 47
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff Nicholas Der-Hacopian filed an unopposed motion for preliminary approval of

                                  14   class action settlement on January 31, 2020. See Dkt. No. 47. The Court held a hearing on the

                                  15   motion on February 13, 2020. See Dkt. No. 48. Having reviewed the parties’ settlement

                                  16   agreement in detail, see Dkt. No. 47-1 (“SA”), the Court has concerns about the scope of the

                                  17   release of claims and seeks supplemental briefing from the parties.

                                  18     I.   BACKGROUND
                                  19          Plaintiff brought this consumer class action against Defendant Darktrace, Inc. alleging that

                                  20   Defendant violated the Fair Credit Reporting Action (“FCRA”), 15 U.S.C. §§ 1681 et seq. See

                                  21   generally Dkt. No. 23 (“FAC”). According to the complaint, Defendant requires consumer

                                  22   reports, known as background checks, to evaluate prospective employees as part of its

                                  23   employment application process. See id. at ¶ 13. In July 2018, Plaintiff applied for a job with

                                  24   Defendant. See id. at ¶ 12. At Defendant’s request, Plaintiff agreed to Defendant’s requirement

                                  25   that he authorize Defendant, and a consumer reporting agency of its choosing, to perform a

                                  26   background check on Plaintiff. Id. at ¶¶ 14–15, 22. Plaintiff signed a document titled “Employee

                                  27   Authorization to Release Records” (the “Authorization”). Id. at ¶¶ 15–16, & Ex. A. Plaintiff

                                  28   alleges that the background check contained erroneous information, and Defendant denied
                                   1   Plaintiff employment based on the information in the report. See id. at ¶¶ 18–22, 32–33. As a

                                   2   result, Plaintiff contends that he suffered financial and reputational harm. See id. at ¶ 36.

                                   3          According to Plaintiff, Defendant violated the FCRA with these background checks by

                                   4   (1) including a release of future liability in the Authorization that it required employment

                                   5   applicants to sign authorizing a background check; and (2) using the background check to make an

                                   6   adverse employment decision without timely providing the prospective employee with a copy of

                                   7   the report and a summary of his or her rights under the FCRA. See id. at ¶¶ 15–27, & Ex. A.

                                   8   Section 1681b(b)(2) requires consumer report authorizations to consist “solely of the disclosure

                                   9   that a consumer report may be obtained for employment purposes.” 15 U.S.C.

                                  10   § 1681b(b)(2)(A)(i). And § 1681b(b)(3) requires that “in using a consumer report for employment

                                  11   purposes, before taking any adverse action based in whole or in part on the report, the person

                                  12   intending to take such adverse action shall provide to the consumer to whom the report relates” a
Northern District of California
 United States District Court




                                  13   copy of the report and a written description of the consumer’s rights under the FCRA. See 15

                                  14   U.S.C. § 1681b(b)(3)(A)(i), (ii). Based on those facts, the FAC asserted two causes of action

                                  15   under Sections 1681(b)(2) and (b)(3) of the FCRA. See FAC at ¶¶ 45–58.

                                  16    II.   DISCUSSION
                                  17          Despite these relatively narrow allegations, under the settlement agreement class members

                                  18   will release Defendant “from any and all claims the Class Member Releasing Parties have under

                                  19   15 U.S.C. § 1681b(b)(2) and/or 15 U.S.C. §§ 1681b(b)(3).” See SA at § XII.A. Sections

                                  20   1681b(b)(2) and 1681b(b)(3), however, contain additional requirements beyond those at issue in

                                  21   this case. As a result, the proposed release of claims will prevent class members from bringing an

                                  22   action against Defendant for conduct unrelated to the factual allegations in this case and based on

                                  23   facts that counsel may not have fully investigated or reviewed. This expansive release of claims

                                  24   appears in tension with Ninth Circuit law, which requires that “[a] settlement agreement may

                                  25   preclude a party from bringing a related claim in the future even though the claim was not

                                  26   presented and might not have been presentable in the class action, but only where the released

                                  27   claim is based on the identical factual predicate as that underlying the claims in the settled class

                                  28   action.” Hesse v. Sprint Corp., 598 F.3d 581, 590 (9th Cir. 2010) (quotations omitted) (emphasis
                                                                                          2
                                   1   added). As drafted, the release of claims is not so limited.

                                   2          Accordingly, the Court’s inclination is to deny preliminary approval on this basis.

                                   3   However, the parties may choose to narrow the scope of the release of claims to track the factual

                                   4   predicate in the complaint. The parties are therefore DIRECTED to file a supplemental joint

                                   5   statement addressing the scope of the release and discussing how they would like to proceed. To

                                   6   the extent the parties intend to revise the settlement agreement, they should attach the amended

                                   7   settlement agreement as an exhibit to the stipulation. The parties shall file a joint statement of five

                                   8   pages or less, exclusive of any exhibits, by April 14, 2020.

                                   9          IT IS SO ORDERED.

                                  10   Dated: 3/31/2020

                                  11                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  12                                                    United States District Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         3
